DETAILED ACTION
Response to Amendment
	The Amendment filed December 10, 2020 has been entered. Claims 1-23 remain pending in the application. Applicant's arguments with respect to the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed September 11, 2020 are persuasive and the rejection has been withdrawn.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 23 is objected to because of minor informalities.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Objections
Claim 23 is objected to because of the following informalities:  the claim recites “a first I/O directed to the first portion of the first logical device and include a second I/O directed to the second portion of the second logical device.” The claim should recite “a first portion” and “a second portion.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri et al. (US 8,639,808) and DeKoning et al. (US 6,457,098).
Regarding claim 1, Vemuri et al. disclose:  
A method of performing configuration comprising: 
determining an initial distribution (Figure 2 Step 206 Access Ownership Information; Col 7, line 32:  At step 206, ownership information (e.g., the ownership information 124 of FIG. 1) is accessed. At step 208, storage unit ownership between storage units (e.g., the plurality of LUNs 114 of FIG. 1) and storage processors (e.g., the plurality of storage processors 110 of FIG. 1) is monitored) of a plurality of logical devices (Figure 1 LUN 1141…114N) among a plurality of disk adapters (Figure 1 Storage Processor 1101…110N), wherein said determining the initial distribution includes assigning each of the plurality of logical devices a designated one of the plurality of disk adapters as a primary active disk adapter and assigning each of the plurality of logical devices another of the plurality of disk adapters as a secondary disk adapter (Col 4, line 6:  a particular storage unit of the plurality of storage units may be assigned to a storage processor (i.e., an owner storage processor) of the plurality of storage processors 110…As such, the storage processor performs one or more input/output operations, while another storage processor (i.e., a non-owner storage processor) remains idle), and wherein the primary active disk adapter of said each logical device is the only one of the plurality of disk adapters that services I/Os directed to said each logical device and wherein the secondary disk adapter for said each logical device does not actively service I/Os directed to said each logical device (Col 1, line 40:  For each storage unit (LUN) in a storage array with asymmetric storage unit (LUN) access (e.g., an active/passive array, an ALUA array and/or the like), only one of the storage processors is active (owner) while the other storage processor remains passive (non-owner)) and wherein the secondary disk adapter assumes a role as the primary active disk adapter for said each logical device upon failure of the designated one of the plurality of disk adapters (Col 1, line 52:  Occasionally, there may be a failure within a SAN that includes the host computer and the owner storage processor of the plurality of LUNs. Due to such a network connectivity loss or an available network bandwidth reduction, the host computer needs to change the storage unit ownership of the plurality of LUNs to the non-owner storage processor (i.e., a network reconfiguration); Col 4, line 14:  Subsequently, a failure may occur that causes a network connectively loss or a reduction in available network bandwidth. As a result, the storage processor is failed over to the other storage processor to restore accessibility to the particular storage unit (i.e., network reconfiguration). Hence, the other storage processor resumes performance of the one or more input/output operations), wherein the plurality of logical devices have storage provisioned from a RAID group comprising a plurality of physical storage devices (Col 3, lines 1-10:  a storage array (e.g., a RAID configuration) and/or the like)… a storage array (e.g., a disk array) may be partitioned into a plurality of storage units (e.g., storage volumes) where each storage unit is represented by a Logical Unit Number (LUN)),…
detecting a configuration change (Figure 2 Step 210 Is SAN Reconfigured?); and 
responsive to detecting a configuration change, performing first processing (Figure 2 Step 218) comprising: 
determining, in accordance with the configuration change, a redistribution of the plurality of logical devices among the plurality of disk adapters (Figure 2 Step 218 Identify One or More Storage Units to Rebalance Input/Output Loads Across Storage Processors), wherein said determining the redistribution includes assigning each of the plurality of logical devices a particular designated one of the plurality of disk adapters as the primary active disk adapter that is the only one of the plurality of disk adapters servicing I/Os directed to said each logical device (Figure 2 Step 220 Modify Storage Unit Ownership of the One or More Storage Units; Col 4, line 3:  After a storage unit ownership modification, the roles of the owner storage processor and the non-owner storage processor are switched; Col 4, line 52:  modify the storage unit ownership of one or more LUNs of the plurality of LUNs 114 from a storage processor to another storage processor in response to an input/output load imbalance across the plurality of storage processors 112; Col 1, lines 40-44).
However, Vemuri et al. do not appear to explicitly teach while DeKoning et al. disclose:
wherein each of the plurality of physical storage devices is configured to be concurrently managed and serviced by the plurality of disk adapters (Col 2, line 48:  multiple controllers may be concurrently active processing different I/O requests directed to the same LUN…it is clear that a need exists for an improved RAID control module architecture that permits scaling of RAID subsystem performance through improved connectivity of multiple controllers to shared storage modules. In addition, it is desirable to remove the host dependency for failover coordination. More generally, a need exists for an improved storage controller architecture for improved scalability by shared access to storage devices to thereby enable parallel processing of multiple I/O requests), wherein at least a first disk adapter of the plurality of disk adapters and a second disk adapter of the plurality of disk adapters are concurrently issuing first I/Os to a same one of the plurality of physical storage devices (Col 2, line 64:  the present invention provides for concurrent processing by a plurality of RAID controllers simultaneously processing I/O requests; Col 3, line 48:  one of the plurality of RAID controllers is designated as the primary controller with respect to each of the LUNs (disk drive subsets) of the RAID subsystem. The primary controller is responsible for fairly sharing access to the common disk drives of the LUN among all requesting RAID controllers; Col 3, line 22:  a LUN (a RAID logical unit) is to be interpreted as equivalent to a plurality of storage devices or a portion of a one or more storage devices);
Vemuri et al. and DeKoning et al. are analogous art because Vemuri et al. teach dynamically optimizing storage unit distribution across storage processors and DeKoning et al. teach coordinating shared access to command storage devices by multiple storage controllers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Vemuri et al. and DeKoning et al. before him/her, to modify the teachings of Vemuri et al. with the teachings of DeKoning et al. because permitting all of the plurality of storage controllers to share access to common storage devices of the RAID provides for concurrent processing of I/O requests. The combination would improve scalability 
Regarding claim 4, Vemuri et al. further disclose:  
The method of Claim 1, wherein each of the plurality of logical devices has its physical storage provisioned from each of the plurality of physical storage devices of the RAID group (Col 3, lines 1-10:  a storage array (e.g., a RAID configuration) and/or the like)… a storage array (e.g., a disk array) may be partitioned into a plurality of storage units (e.g., storage volumes) where each storage unit is represented by a Logical Unit Number (LUN)).
Regarding claim 5, Vemuri et al. further disclose:  
The method of Claim 1, wherein the initial distribution and the redistribution are performed using a distribution technique that partitions the plurality of logical devices among the plurality of disk adapters in accordance with one or more balancing criteria (Col 4, line 45:  the CPU 116 executes the coordination module 122 stored in the memory 120 to monitor storage unit ownership to balance input/output loads and optimize LUN distribution across the plurality of storage processors 110; Col 5, lines 40-67:  …From the one or more accessible LUNs, the coordination module 122 selects one or more LUNs 114 that are to be migrated to the storage processor 110 having the lower load in order to restore the load balance across the plurality of storage processors).
Regarding claim 6, Vemuri et al. further disclose:  
The method of Claim 5, wherein the one or more balancing criteria include evenly distributing the plurality of logical devices among the plurality of disk adapters (Col 4, line 45:  the CPU 116 executes the coordination module 122 stored in the memory 120 to monitor storage unit ownership to balance input/output loads and optimize LUN distribution across the plurality of storage processors 110).
Regarding claim 11, Vemuri et al. further disclose:  
The method of Claim 1, wherein in the initial distribution, a first of the plurality of logical devices is assigned a third of the plurality of disk adapters as the primary active disk adapter that is the only one of the plurality of disk adapters servicing I/Os directed to said first logical device (Col 3, line 63:  the plurality of storage processors 110 includes one or more owner storage processors as well as one or more non-owner storage processors. For each storage unit of the plurality of storage units, an owner storage processor may be referred to as a primary storage processor and a non-owner storage processor may be referred to a secondary storage processor. A storage processor is assigned a role of primary or secondary; Col 4, line 6:  a particular storage unit of the plurality of storage units may be assigned to a storage processor (i.e., an owner storage processor) of the plurality of storage processors 110…As such, the storage processor performs one or more input/output operations, while another storage processor (i.e., a non-owner storage processor) remains idle), and wherein the first processing includes: 
assigning a fourth of the plurality of disk adapters as the primary active disk adapter that is the only one of the plurality of disk adapters servicing I/Os directed to said first logical device (Col 4, lines 6-14), wherein, after assigning the fourth disk adapter, the fourth disk adapter, rather than the third disk adapter, is the only one of the plurality of disk adapters that services I/Os directed to the first logical device (Col 4, line 3:  After a storage unit ownership modification, the roles of the owner storage processor and the non-owner storage processor are switched).
Regarding claim 15, DeKoning et al. further disclose: 
The method of Claim 1, further comprising: 
performing a first operation on a first of the physical storage devices of the RAID group (FIG. 7 Cache Flush) requiring synchronous draining of I/Os directed to the first physical storage device (Col 17, line 19:  cache flush requests, eventually request flushing the cache memories to the disk drives of the disk array to synchronize the disk array with the information stored collectively in the cache memories of the subsystem; Col 17, line 46:  If element 750 determines that the received request is for a cache flush operation, elements 702-616 are next operable to process the cache flush request).
Regarding claim 16, DeKoning et al. further disclose: 
The method of Claim 15, wherein said synchronous draining (FIG. 7) includes draining pending I/Os from each of the plurality of directors directed to the first physical storage device (Col 3, line 13:  RAID controllers sharing access to a logical unit (LUN) in the disk array of a RAID subsystem).
Regarding claim 17, Vemuri et al. disclose:  
A system comprising: 
a processor (Figure 1 CPU 116); and 
a memory (Figure 1 Memory 120) comprising code stored thereon (Figure 1 Coordination Module 122) that, when executed, performs a method of performing configuration comprising: 
determining an initial distribution (Figure 2 Step 206 Access Ownership Information; Col 7, line 32:  At step 206, ownership information (e.g., the ownership information 124 of FIG. 1) is accessed. At step 208, storage unit ownership between storage units (e.g., the plurality of LUNs 114 of FIG. 1) and storage processors (e.g., the plurality of storage processors 110 of FIG. 1) is monitored) of a plurality of logical devices (Figure 1 LUN 1141…114N) among a plurality of disk adapters (Figure 1 Storage Processor 1101…110N), wherein said determining the initial distribution includes assigning each of the plurality of logical devices a designated one of the plurality of disk adapters as a primary active disk adapter and assigning each of the plurality of logical devices another of the plurality of disk adapters as a secondary disk adapter (Col 4, line 6:  a particular storage unit of the plurality of storage units may be assigned to a storage processor (i.e., an owner storage processor) of the plurality of storage processors 110…As such, the storage processor performs one or more input/output operations, while another storage processor (i.e., a non-owner storage processor) remains idle), and wherein the primary active disk adapter of said each logical device is the only one of the plurality of disk adapters that services I/Os directed to said each logical device and wherein the secondary disk adapter for said each logical device does not actively service I/Os directed to said each logical device (Col 1, line 40:  For each storage unit (LUN) in a storage array with asymmetric storage unit (LUN) access (e.g., an active/passive array, an ALUA array and/or the like), only one of the storage processors is active (owner) while the other storage processor remains passive (non-owner)) and wherein the secondary disk adapter assumes a role as the primary active disk adapter for said each logical device upon failure of the designated one of the plurality of disk adapters (Col 1, line 52:  Occasionally, there may be a failure within a SAN that includes the host computer and the owner storage processor of the plurality of LUNs. Due to such a network connectivity loss or an available network bandwidth reduction, the host computer needs to change the storage unit ownership of the plurality of LUNs to the non-owner storage processor (i.e., a network reconfiguration); Col 4, line 14:  Subsequently, a failure may occur that causes a network connectively loss or a reduction in available network bandwidth. As a result, the storage processor is failed over to the other storage processor to restore accessibility to the particular storage unit (i.e., network reconfiguration). Hence, the other storage processor resumes performance of the one or more input/output operations), wherein the plurality of logical devices have storage provisioned from a RAID group comprising a plurality of physical storage devices (Col 3, lines 1-10:  a storage array (e.g., a RAID configuration) and/or the like)… a storage array (e.g., a disk array) may be partitioned into a plurality of storage units (e.g., storage volumes) where each storage unit is represented by a Logical Unit Number (LUN)),…
detecting a configuration change (Figure 2 Step 210 Is SAN Reconfigured?); and 
responsive to detecting a configuration change, performing first processing (Figure 2 Step 218) comprising: 
determining, in accordance with the configuration change, a redistribution of the plurality of logical devices among the plurality of disk adapters (Figure 2 Step 218 Identify One or More Storage Units to Rebalance Input/Output Loads Across Storage Processors), wherein said determining the redistribution includes assigning each of the plurality of logical devices a particular designated one of the plurality of disk adapters as the primary active disk adapter that is the only one of the plurality of disk adapters servicing I/Os directed to said each logical device (Figure 2 Step 220 Modify Storage Unit Ownership of the One or More Storage Units; Col 4, line 3:  After a storage unit ownership modification, the roles of the owner storage processor and the non-owner storage processor are switched; Col 4, line 52:  modify the storage unit ownership of one or more LUNs of the plurality of LUNs 114 from a storage processor to another storage processor in response to an input/output load imbalance across the plurality of storage processors 112; Col 1, lines 40-44).
However, Vemuri et al. do not appear to explicitly teach while DeKoning et al. disclose:
wherein each of the plurality of physical storage devices is configured to be concurrently managed and serviced by the plurality of disk adapters (Col 2, line 48:  multiple controllers may be concurrently active processing different I/O requests directed to the same LUN…it is clear that a need exists for an improved RAID control module architecture that permits scaling of RAID subsystem performance through improved connectivity of multiple controllers to shared storage modules. In addition, it is desirable to remove the host dependency for failover coordination. More generally, a need exists for an improved storage controller architecture for improved scalability by shared access to storage devices to thereby enable parallel processing of multiple I/O requests), wherein at least a first disk adapter of the plurality of disk adapters and a second disk adapter of the plurality of disk adapters are concurrently issuing first I/Os to a same one of the plurality of physical storage devices (Col 2, line 64:  the present invention provides for concurrent processing by a plurality of RAID controllers simultaneously processing I/O requests; Col 3, line 48:  one of the plurality of RAID controllers is designated as the primary controller with respect to each of the LUNs (disk drive subsets) of the RAID subsystem. The primary controller is responsible for fairly sharing access to the common disk drives of the LUN among all requesting RAID controllers; Col 3, line 22:  a LUN (a RAID logical unit) is to be interpreted as equivalent to a plurality of storage devices or a portion of a one or more storage devices);
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 18, Vemuri et al. disclose:  
(Figure 1 Memory 120 comprises Coordination Module 122) that, when executed, performs method of performing configuration comprising: 
determining an initial distribution (Figure 2 Step 206 Access Ownership Information; Col 7, line 32:  At step 206, ownership information (e.g., the ownership information 124 of FIG. 1) is accessed. At step 208, storage unit ownership between storage units (e.g., the plurality of LUNs 114 of FIG. 1) and storage processors (e.g., the plurality of storage processors 110 of FIG. 1) is monitored) of a plurality of logical devices (Figure 1 LUN 1141…114N) among a plurality of disk adapters (Figure 1 Storage Processor 1101…110N), wherein said determining the initial distribution includes assigning each of the plurality of logical devices a designated one of the plurality of disk adapters as a primary active disk adapter and assigning each of the plurality of logical devices another of the plurality of disk adapters as a secondary disk adapter (Col 4, line 6:  a particular storage unit of the plurality of storage units may be assigned to a storage processor (i.e., an owner storage processor) of the plurality of storage processors 110…As such, the storage processor performs one or more input/output operations, while another storage processor (i.e., a non-owner storage processor) remains idle), and wherein the primary active disk adapter of said each logical device is the only one of the plurality of disk adapters that services I/Os directed to said each logical device and wherein the secondary disk adapter for said each logical device does not actively service I/Os directed to said each logical device (Col 1, line 40:  For each storage unit (LUN) in a storage array with asymmetric storage unit (LUN) access (e.g., an active/passive array, an ALUA array and/or the like), only one of the storage processors is active (owner) while the other storage processor remains passive (non-owner)) and wherein the secondary disk adapter assumes a role as the primary active disk adapter for said each logical (Col 1, line 52:  Occasionally, there may be a failure within a SAN that includes the host computer and the owner storage processor of the plurality of LUNs. Due to such a network connectivity loss or an available network bandwidth reduction, the host computer needs to change the storage unit ownership of the plurality of LUNs to the non-owner storage processor (i.e., a network reconfiguration); Col 4, line 14:  Subsequently, a failure may occur that causes a network connectively loss or a reduction in available network bandwidth. As a result, the storage processor is failed over to the other storage processor to restore accessibility to the particular storage unit (i.e., network reconfiguration). Hence, the other storage processor resumes performance of the one or more input/output operations), wherein the plurality of logical devices have storage provisioned from a RAID group comprising a plurality of physical storage devices (Col 3, lines 1-10:  a storage array (e.g., a RAID configuration) and/or the like)… a storage array (e.g., a disk array) may be partitioned into a plurality of storage units (e.g., storage volumes) where each storage unit is represented by a Logical Unit Number (LUN)),…
detecting a configuration change (Figure 2 Step 210 Is SAN Reconfigured?); and 
responsive to detecting a configuration change, performing first processing (Figure 2 Step 218) comprising: 
determining, in accordance with the configuration change, a redistribution of the plurality of logical devices among the plurality of disk adapters (Figure 2 Step 218 Identify One or More Storage Units to Rebalance Input/Output Loads Across Storage Processors), wherein said determining the redistribution includes assigning each of the plurality of logical devices a particular designated one of the plurality of disk adapters as the primary active disk adapter that is the only one of the plurality of disk adapters servicing I/Os directed to said each logical device (Figure 2 Step 220 Modify Storage Unit Ownership of the One or More Storage Units; Col 4, line 3:  After a storage unit ownership modification, the roles of the owner storage processor and the non-owner storage processor are switched; Col 4, line 52:  modify the storage unit ownership of one or more LUNs of the plurality of LUNs 114 from a storage processor to another storage processor in response to an input/output load imbalance across the plurality of storage processors 112; Col 1, lines 40-44).
However, Vemuri et al. do not appear to explicitly teach while DeKoning et al. disclose:
wherein each of the plurality of physical storage devices is configured to be concurrently managed and serviced by the plurality of disk adapters (Col 2, line 48:  multiple controllers may be concurrently active processing different I/O requests directed to the same LUN…it is clear that a need exists for an improved RAID control module architecture that permits scaling of RAID subsystem performance through improved connectivity of multiple controllers to shared storage modules. In addition, it is desirable to remove the host dependency for failover coordination. More generally, a need exists for an improved storage controller architecture for improved scalability by shared access to storage devices to thereby enable parallel processing of multiple I/O requests), wherein at least a first disk adapter of the plurality of disk adapters and a second disk adapter of the plurality of disk adapters are concurrently issuing first I/Os to a same one of the plurality of physical storage devices (Col 2, line 64:  the present invention provides for concurrent processing by a plurality of RAID controllers simultaneously processing I/O requests; Col 3, line 48:  one of the plurality of RAID controllers is designated as the primary controller with respect to each of the LUNs (disk drive subsets) of the RAID subsystem. The primary controller is responsible for fairly sharing access to the common disk drives of the LUN among all requesting RAID controllers; Col 3, line 22:  a LUN (a RAID logical unit) is to be interpreted as equivalent to a plurality of storage devices or a portion of a one or more storage devices);
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 21, DeKoning et al. further disclose:
The method of Claim 1, wherein the first disk adapter (FIG. 11 RDAC 118.1 Primary A ,B) is configured as the primary disk adapter for a first logical device (FIG. 11 LUN A) having a first portion stored on the same one of the plurality of physical storage devices (FIG. 11 Plurality of physical devices 108. 1, 108. 2, 108.3; Col 22, lines 14-55), the second disk adapter (FIG. 11 Primary C 118.2) is configured as the primary disk adapter for a second logical device (FIG. 11 LUN C) having a second portion stored on the same one of the plurality of physical storage devices (FIG. 11 Plurality of physical devices 108. 1, 108. 2, 108.3; Col 22, lines 14-55), the second logical device is different from the first logical device (FIG. 11 LUN C is different from LUN A), the first I/Os (Col 2, line 64:  the present invention provides for concurrent processing by a plurality of RAID controllers simultaneously processing I/O requests) include a first I/O directed to the first portion of the first logical device (FIG. 11 LUN A) and include a second I/O directed to the second portion of the second logical device (FIG. 11 LUN C; Abstract:  Each of a plurality of RAID controllers may actively process different I/O requests on a common shared subset of disk drives; Col 16, line 36:  FIG. 7 is a flowchart describing the operation of the methods of the present invention in a control module requiring temporary exclusive access to a LUN to perform a required I/O operation. Each of the plurality of control modules in the RAID subsystem, including the primary control module for any particular LUN, operate in accordance with the method of FIG. 7 to assure cooperation between all controllers connected to a common shared LUN), and the first disk adapter issues the first I/O to the first portion of the first logical device concurrently with the second disk adapter issuing the second I/O to the second portion of the second logical device (Col 9, line 17:  a plurality of active controllers may be processing I/O requests for a particular shared LUN in parallel. This parallel processing of multiple I/O requests directed to a common shared LUN (drive array 108) dramatically enhances the total I/O throughput to the RAID subsystem. In order for two (or more) control modules to concurrently access the same common shared LUN (disk array 108), the methods of the present invention coordinate the concurrent usage to assure that the parallel processing by one control module does not interfere with the processing of another control module).
Regarding claim 22, Vemuri et al. further disclose:
The method of Claim 1, wherein each of the plurality of disk adapters is a physical device controller (Figure 1 Storage Processor 1101…110N) configured to access the plurality of physical storage devices (Col 2, line 67:  the storage subsystem 102 includes one or more data storage devices (e.g., hard disk drives, optical drives, magnetic tape drives, a storage array (e.g., a RAID configuration) and/or the like),…a storage array (e.g., a disk array) may be partitioned into a plurality of storage units (e.g., storage volumes) where each storage unit is represented by a Logical Unit Number (LUN); Col 3, line 52:  the storage subsystem 102 includes a plurality of storage processors 110 (illustrated in FIG. 1 as a storage processor 1101 . . . a storage processor 110N) that are coupled to a controller 112. In one embodiment, the plurality of storage processors 110 may comprise one or more commercially available microprocessors or microcontrollers (e.g., a storage array) that facilitate data processing and storage to the plurality of storage units for the plurality of host computers 104. In one embodiment, a particular storage processor of the plurality of storage processors includes multiple physical processors).
Regarding claim 23, Vemuri et al. further disclose:
The method of Claim 1, wherein the configuration change is a change in connection with at least one logical device having storage provisioned from the RAID group (Figure 2 Step 220 Modify Storage Unit Ownership of the One or More Storage Units; Col 4, line 3:  After a storage unit ownership modification, the roles of the owner storage processor and the non-owner storage processor are switched; Col 4, line 52:  modify the storage unit ownership of one or more LUNs of the plurality of LUNs 114 from a storage processor to another storage processor in response to an input/output load imbalance across the plurality of storage processors 112; Col 1, lines 40-44; Col 3, lines 1-10:  a storage array (e.g., a RAID configuration) and/or the like)… a storage array (e.g., a disk array) may be partitioned into a plurality of storage units (e.g., storage volumes) where each storage unit is represented by a Logical Unit Number (LUN)).

Claims 2, 3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri et al. and DeKoning et al. as applied to claim 1 above, and further in view of Ofer et al. (US 6,209,059).
Regarding claim 2, Vemuri et al. further disclose:  
The method of Claim 1,…and wherein the redistribution includes assigning one of the plurality of disk adapters as the primary active disk adapter servicing I/Os directed to the new logical device (Col 4, line 3:  After a storage unit ownership modification, the roles of the owner storage processor and the non-owner storage processor are switched).
	However, Vemuri et al. and DeKoning et al. do not appear to explicitly teach while Ofer et al. disclose: 
wherein the configuration change includes adding new logical device having its storage provisioned from the plurality of physical storage devices of the RAID group (Abstract:  A method of dynamically reconfiguring the logical devices in a storage system is provided. The method allows a logical devices to be added, removed, or repositioned)…
Vemuri et al., DeKoning et al., and Ofer et al. are analogous art because Vemuri et al. teach dynamically optimizing storage unit distribution across storage processors; DeKoning et al. teach coordinating shared access to command storage devices by multiple storage controllers; and Ofer et al. teach storage system reconfiguration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Vemuri et al., DeKoning et al., and Ofer et al. before him/her, to modify the combined teachings of Vemuri et al. and DeKoning et al. with the teachings of Ofer et al. because it often becomes necessary to increase the physical storage space during the life of a storage system, resulting in the need to reconfigure the logical devices. The combination would enable the addition of physical storage space in order to achieve greater performance or increased reliability (Ofer et al. Col 1, line 64-Col 2, line 10).
Regarding claim 3, Vemuri et al. further disclose:  
The method of Claim 1,…and wherein the redistribution includes removing a current assignment of one of the plurality of disk adapters as the primary active disk adapter servicing I/Os directed to said one logical device (Col 4, line 52:  modify the storage unit ownership of one or more LUNs of the plurality of LUNs 114 from a storage processor to another storage processor in response to an input/output load imbalance across the plurality of storage processors 112).
However, Vemuri et al. and DeKoning et al. do not appear to explicitly teach while Ofer et al. disclose:
wherein the configuration change includes deleting one of the plurality of logical devices having its storage provisioned from the plurality of physical storage devices of the RAID group (Abstract:  A method of dynamically reconfiguring the logical devices in a storage system is provided. The method allows a logical devices to be added, removed, or repositioned)…
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Vemuri et al., DeKoning et al., and Ofer et al. before him/her, to modify the combined teachings of Vemuri et al. and DeKoning et al. with the teachings of Ofer et al. because it often becomes necessary to modify the physical storage space during the life of a storage system, resulting in the need to reconfigure the logical devices. The combination would enable the addition of physical storage space in order to achieve greater performance or increased reliability (Ofer et al. Col 1, line 64-Col 2, line 10).
Regarding claim 19, Vemuri et al. further disclose:  
The non-transitory computer readable medium of Claim 18,…and wherein the redistribution includes assigning a one of the plurality of disk adapters as primary active disk adapter servicing I/Os directed to the new logical device (Col 4, line 52:  modify the storage unit ownership of one or more LUNs of the plurality of LUNs 114 from a storage processor to another storage processor in response to an input/output load imbalance across the plurality of storage processors 112).
However, Vemuri et al. and DeKoning et al. do not appear to explicitly teach while Ofer et al. disclose:
wherein the configuration change includes adding new logical device having its storage provisioned from the plurality of physical storage devices of the RAID group (Abstract:  A method of dynamically reconfiguring the logical devices in a storage system is provided. The method allows a logical devices to be added, removed, or repositioned),…
The motivation for combining is based on the same rational presented for rejection of claim 2.
Regarding claim 20, Vemuri et al. further disclose:  
The non-transitory computer readable medium of Claim 18,…and wherein the redistribution includes removing a current assignment of one of the plurality of disk adapters as the primary active disk adapter servicing I/Os directed to said one logical device (Col 4, line 52:  modify the storage unit ownership of one or more LUNs of the plurality of LUNs 114 from a storage processor to another storage processor in response to an input/output load imbalance across the plurality of storage processors 112).
However, Vemuri et al. and DeKoning et al. do not appear to explicitly teach while Ofer et al. disclose:
wherein the configuration change includes deleting one of the plurality of logical devices having its storage provisioned from the plurality of physical storage devices of the RAID group (Abstract:  A method of dynamically reconfiguring the logical devices in a storage system is provided. The method allows a logical devices to be added, removed, or repositioned),
The motivation for combining is based on the same rational presented for rejection of claim 3.
Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri et al. and DeKoning et al. as applied to claim 1 above, and further in view of Fagiano et al. (US 2018/0046381).
Regarding claim 7, Vemuri et al. further disclose:  
The method of Claim 5, wherein…and the one or more balancing criteria include evenly distributing the first portion of the plurality of logical devices having the first compression ratio (as taught by Fagiano below) among the plurality of disk adapters and evenly distributing the second portion of the plurality of logical device having the second compression ratio (as taught by Fagiano below) among the plurality of disk adapters (Col 4, line 45:  the CPU 116 executes the coordination module 122 stored in the memory 120 to monitor storage unit ownership to balance input/output loads and optimize LUN distribution across the plurality of storage processors 110; Col 5, lines 40-67:  …From the one or more accessible LUNs, the coordination module 122 selects one or more LUNs 114 that are to be migrated to the storage processor 110 having the lower load in order to restore the load balance across the plurality of storage processors).
However, Vemuri et al. and DeKoning et al. do not appear to explicitly teach while Fagiano et al. disclose:
wherein the plurality of logical devices includes a first portion having a first compression rate or ratio and a second portion have a second compression rate or ratio ([0040] storing both compressed and uncompressed data within the same LUN; [0042] When the data of only one LUN is hybridly compressed under the functionality of the present invention in [FIG. 4] LUN 406, only forty percent (40%) of the total amount of data is needed: twenty percent (20%) reserved for fully compressed data, having a compression ratio of 5:1, (cold data) and twenty percent (20%) reserved for uncompressed data (hot data). This results in a sixty percent (60%) storage savings with no impact on performance)…
Vemuri et al., DeKoning, and Fagiano et al. are analogous art because Vemuri et al. teach dynamically optimizing storage unit distribution across storage processors; DeKoning et al. teach coordinating shared access to command storage devices by multiple storage controllers; and Fagiano et al. teach managing data in a data storage environment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Vemuri et al., DeKoning, et al., and Fagiano et al. before him/her, to modify the combined teachings of Vemuri et al. and DeKoning et al. with the teachings of Fagiano et al. because compressing a portion of the storage devices with cold data enables reduces the storage footprint of the cold data. The combination would efficiently store data that is infrequently accessed (Fagiano [00016]-[0017]).
Regarding claim 8, Vemuri et al. further disclose:  
The method of Claim 5, wherein…and the one or more balancing criteria include evenly distributing the first portion of the plurality of logical devices having compression enabled (as taught by Fagiano below) among the plurality of disk adapters and evenly distributing the second portion of the plurality of logical device having compression disabled (as taught by Fagiano below) among the plurality of disk adapters (Col 4, line 45:  the CPU 116 executes the coordination module 122 stored in the memory 120 to monitor storage unit ownership to balance input/output loads and optimize LUN distribution across the plurality of storage processors 110; Col 5, lines 40-67:  …From the one or more accessible LUNs, the coordination module 122 selects one or more LUNs 114 that are to be migrated to the storage processor 110 having the lower load in order to restore the load balance across the plurality of storage processors).
However, Vemuri et al. and DeKoning et al. do not appear to explicitly teach while Fagiano et al. disclose:
wherein the plurality of logical devices includes a first portion having compression enabled and a second portion having compression disabled ([0040] storing both compressed and uncompressed data within the same LUN; [0042] When the data of only one LUN is hybridly compressed under the functionality of the present invention in [FIG. 4] LUN 406, only forty percent (40%) of the total amount of data is needed: twenty percent (20%) reserved for fully compressed data, having a compression ratio of 5:1, (cold data) and twenty percent (20%) reserved for uncompressed data (hot data). This results in a sixty percent (60%) storage savings with no impact on performance)…
The motivation for combining is based on the same rational presented for rejection of claim 7.
Regarding claim 10, Vemuri et al. further disclose:  
The method of Claim 5, wherein…and the one or more balancing criteria include evenly distributing the first portion of the plurality of logical devices having the first property or attribute (as taught by Fagiano below) among the plurality of disk adapters and evenly distributing the second portion of the plurality of logical devices having the second property or attribute (as taught by Fagiano below) among the plurality of disk adapters (Col 4, line 45:  the CPU 116 executes the coordination module 122 stored in the memory 120 to monitor storage unit ownership to balance input/output loads and optimize LUN distribution across the plurality of storage processors 110; Col 5, lines 40-67:  …From the one or more accessible LUNs, the coordination module 122 selects one or more LUNs 114 that are to be migrated to the storage processor 110 having the lower load in order to restore the load balance across the plurality of storage processors).
However, Vemuri et al. do not appear to explicitly teach while Fagiano et al. disclose:
wherein the plurality of logical devices includes a first portion having a first property or attribute and a second portion having a second property or attribute, wherein the second property or attribute is different from the first property or attribute ([0040] storing both compressed and uncompressed data within the same LUN; [0042] When the data of only one LUN is hybridly compressed under the functionality of the present invention in [FIG. 4] LUN 406, only forty percent (40%) of the total amount of data is needed: twenty percent (20%) reserved for fully compressed data, having a compression ratio of 5:1, (cold data) and twenty percent (20%) reserved for uncompressed data (hot data). This results in a sixty percent (60%) storage savings with no impact on performance)…
The motivation for combining is based on the same rational presented for rejection of claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vemuri et al. and DeKoning et al. as applied to claim 1 above, and further in view of Yochai (US 2009/0070541).
Regarding claim 9, Vemuri et al. further disclose:  
The method of Claim 5, wherein…and the one or more balancing criteria include evenly distributing the first portion of the plurality of logical devices having the first device type (as taught by Yochai below) among the plurality of disk adapters and evenly distributing the second portion of the plurality of logical devices having the second device type (as taught by Yochai below) among the plurality of disk adapters (Col 4, line 45:  the CPU 116 executes the coordination module 122 stored in the memory 120 to monitor storage unit ownership to balance input/output loads and optimize LUN distribution across the plurality of storage processors 110; Col 5, lines 40-67:  …From the one or more accessible LUNs, the coordination module 122 selects one or more LUNs 114 that are to be migrated to the storage processor 110 having the lower load in order to restore the load balance across the plurality of storage processors).
However, Vemuri et al. and DeKoning et al. do not appear to explicitly teach while Yochai discloses:
wherein the plurality of logical devices includes a first portion having a first device type and a second portion having a second device type ([0026] Data devices 61-67 may be implemented as logical devices…Each of the data devices 61-67 may correspond to a portion (including a whole portion) of one or more of the disk drives 42-44…The data devices 61-67 may be designated as corresponding to different classes, so that different ones of the data devices 61-67 correspond to different physical storage having different relative access speeds (or some other relevant distinguishing characteristic or combination of characteristics))…
Vemuri et al., DeKoning et al., and Yochai are analogous art Vemuri et al. teach dynamically optimizing storage unit distribution across storage processors; DeKoning et al. teach coordinating shared access to command storage devices by multiple storage controllers; and Yochai teach managing data stored in a data storage device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Vemuri et al., DeKoning et al., and Yochai before him/her, to modify the combined teachings of Vemuri et al. and DeKoning et al. with the teachings of Yochai because including different device types enables the storage device to store .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri et al. as applied to claim 1 above, and further in view of Voight et al. (US 2005/0172097).
Regarding claim 12, Vemuri et al. and DeKoning et al. do not appear to explicitly teach while Voight et al. disclose:
The method of Claim 11, wherein the first processing includes: 
draining pending I/Os directed to the first logical device, wherein the pending I/Os are issued and managed by the third disk adapter (FIG. 9; [0076] Commands not blocked in the re-routing action 904 are flushed from the controller that previously managed the storage group as part of the redirection); and 
receiving one or more additional I/Os directed to the first logical device, wherein the one or more additional I/Os are issued and managed by the fourth disk adapter (FIG. 9; [0076] Operations resume 920 with resumption of command delivery to the storage device group, rerouting the commands to the new location).
Vemuri et al., DeKoning et al., and Voight et al. are analogous art because Vemuri et al. teach dynamically optimizing storage unit distribution across storage processors; DeKoning et al. teach coordinating shared access to command storage devices by multiple storage controllers; and Voight et al. teach allocating storage segments among a plurality of controllers.

Regarding claim 13, Voight et al. further disclose: 
The method of Claim 12, wherein during said draining, no new I/O operations directed to the first logical device are sent to the third disk adapter for servicing and all subsequently received I/Os directed to the first logical device are sent to the fourth disk adapter (FIG. 9; [0076] Operations resume 920 with resumption of command delivery to the storage device group, rerouting the commands to the new location).
Regarding claim 14, DeKoning et al. further disclose:
The method of Claim 13, wherein at least a first of the pending I/Os managed by the third disk adapter (Col 3, line 48:  one of the plurality of RAID controllers is designated as the primary controller with respect to each of the LUNs (disk drive subsets) of the RAID subsystem. The primary controller is responsible for fairly sharing access to the common disk drives of the LUN among all requesting RAID controllers) and a second of the one or more additional I/Os are concurrent whereby the third disk adapter and the fourth disk adapter are concurrently accessing at least one of the plurality of physical storage devices of the RAID group to process the first I/O and the second I/O (Col 2, line 64:  the present invention provides for concurrent processing by a plurality of RAID controllers simultaneously processing I/O requests; Col 3, line 22:  a LUN (a RAID logical unit) is to be interpreted as equivalent to a plurality of storage devices or a portion of a one or more storage devices).
Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered. However, the rejection of claim 1 under U.S.C. 103 as unpatentable over Vemuri et al. and DeKoning et al. is determined to be proper and is, therefore, maintained.
Regarding the substance of the examiner’s obviousness rejection as argued on pages 14-15 of the Remarks, the requirements for obviousness are discussed in MPEP § 2142 and the requirements of the motivation to modify the references are discussed in MPEP § 2143.01.
First, Applicant’s arguments regarding teachings of DeKoning are misplaced. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Vemuri is relied upon as disclosing the limitations “determining an initial distribution of a plurality of logical devices among a plurality of disk adapters, wherein said determining the initial distribution includes assigning each of the plurality of logical devices a designated one of the plurality of disk adapters as a primary active disk adapter and assigning each of the plurality of logical devices another of the plurality of disk adapters as a secondary disk adapter, and wherein the primary active disk adapter of said each logical device is the only one of the plurality of disk adapters that services I/Os directed to said each logical device and wherein the secondary disk adapter for said each logical device does not actively service I/Os directed to said each logical device and wherein the secondary disk adapter assumes a role as the primary active disk adapter for said each logical device upon failure of the designated one of the plurality of disk adapters…wherein said determining the redistribution includes assigning each of the plurality of logical devices a particular designated one of the plurality of disk adapters as the primary active supra.
With respect to the motivation to modify a reference, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). First, it is noted the teachings of Vemuri are modified with the teachings of DeKoning to arrive at the claimed invention. Applicant argues that DeKoning discloses multiple I/O controllers concurrently service I/Os for the same shared LUN and, therefore, teaches away from having only a primary adapter service I/O requests for a LUN. Turning to the claims, the limitations require “wherein each of the plurality of physical storage devices is configured to be concurrently managed and serviced by the plurality of disk adapters, wherein at least a first disk adapter of the plurality of disk adapters and a second disk adapter of the plurality of disk adapters are concurrently issuing first I/Os to a same one of the plurality of physical storage devices.” As acknowledged by Applicant, DeKoning discloses that multiple I/O controllers concurrently service I/Os for the same shared LUN, see Remarks page 15 and DeKoning at col 2, line 48. DeKoning use of the term “LUN” is interpreted as “equivalent to a plurality of storage devices or a portion of a one or more storage devices,” see DeKoning col 3, line 22. Next, DeKoning teaches that it is known in the art to have a single active controller with respect to any particular LUN and that each active controller of a plurality of controllers is provided with coordinated shared access to a subset of the disks drives (Col 1, line 39). DeKoning then states that “a need exists for an improved RAID control module architecture that permits scaling of 
The rejection of claim 1 as obvious over Vemuri and DeKoning is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137